t c summary opinion united_states tax_court jerome francis schmitt petitioner v commissioner of internal revenue respondent docket no 7249-06s filed date jerome francis schmitt pro_se brian bilheimer and marco franco for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure a fraud_penalty under sec_6663 of dollar_figure and in the alternative an accuracy-related_penalty under sec_6662 of dollar_figure respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure a fraud_penalty under sec_6663 of dollar_figure and in the alternative an accuracy-related_penalty under sec_6662 of dollar_figure petitioner presented no argument or evidence with respect to any of the adjustments that result in the deficiencies for either year he is deemed to have conceded those items see 100_tc_367 96_tc_226 91_tc_524 ndollar_figure the issue remaining for decision is whether petitioner is liable for the fraud_penalty or in the alternative the accuracy- related penalty for or background none of the facts have been stipulated the exhibits received in evidence are incorporated herein by reference when the petition was filed petitioner was living in new york petitioner timely filed his federal_income_tax returns for and petitioner marketed telecommunication services in the new york city area during the years at issue on his income_tax returns petitioner itemized his deductions and filed form sec_2106 employee business_expenses claiming before the application of the 2-percent floor of sec_67 employee business_expenses of dollar_figure for and dollar_figure for on line of the forms reimbursements received from your employer petitioner indicated zero respondent selected petitioner’s tax_return for examination revenue_agent richard lebrando lebrando sent an appointment letter to petitioner to begin the examination petitioner appeared for the initial examination meeting accompanied by his return preparer lebrando asked petitioner for substantiation of his employee business_expenses and charitable_contributions as shown on his schedule a itemized_deductions petitioner provided to lebrando a typewritten statement asserting that petitioner marketed telecommunications services and that my company didn’t have sic reimbursement policy upon receipt of petitioner’s statement lebrando asked petitioner to supply him with a letter or other documentation from his employer to corroborate the written_statement petitioner provided lebrando with an undated document bearing an apparent letterhead with the name primus telecommunications group inc primus in response to the agent’s document request the document states that petitioner was employed as a senior account executive with the company in and that primus had no stated reimbursement policy for their expenses at that time the document is signed by a steve garcia sales manager lebrando thought the document appeared suspect because the letterhead looked just like the top of the web site of primus lebrando contacted primus and solicited a copy of its reimbursement policy primus forwarded to lebrando a copy of its financial policy and procedure manual dated date the first paragraph of the manual states employees will be reimbursed for actual and reasonable expenses_incurred while traveling or conducting business on behalf of the company or attending mandatory company meetings primus’s human resources hr department informed lebrando by letter2 that steven garcia was an account executive whose manager was richard cadiz the hr department enclosed copies of petitioner’s signed reimbursement requests for travel_expenses for lebrando expanded his examination to include petitioner informed lebrando that his employer in was not the same as in petitioner provided lebrando with a 1petitioner attached to hi sec_2001 federal_income_tax return a form_w-2 wage and tax statement from primus showing wages of dollar_figure 2the letterhead on the human resources letter differed from that of the document that petitioner had supplied to lebrando document indicating that it was from broadview networks broadview the undated document states that broadview employed petitioner as an account executive in and that broadview networks inc had no stated reimbursement policy for their expenses at that time the document bears the signature of a william cory sales director lebrando contacted broadview and obtained from the company’s comptroller a copy of its 30-page expense reimbursement policy effective for the comptroller reported to lebrando by letter that the statement in petitioner’s document that broadview had no reimbursement policy is completely untrue the comptroller also reported that broadview has never employed a sales director named william cory petitioner attempted to substantiate his mileage with documents entitled log of miles driven for and the document for purports to cover the period from january through date the document for lists dates from january through date the documents show the categories of contact name address miles driven per mapquest and tolls parking petitioner provided a similar document as substantiation for his entertainment and meals expenses for lebrando 3petitioner attached to hi sec_2002 federal_income_tax return a form_w-2 from broadview network reporting wages of dollar_figure attempted to match the dates and locations on the mileage log with those on the entertainment and meals expense log to no avail no similar log was provided for but petitioner did submit copies of american express card statements with certain amounts circled for the period april through date he did not explain the significance of the circled items there were charges on the statements for both petitioner and alice e schmitt for date petitioner circled charges for food and beverages purchased in both springfield virginia and new york at trial petitioner was disruptive and refused to cooperate with either respondent or the court discussion addition_to_tax for fraud the commissioner has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b 94_tc_654 as part of his burden in the trial of a fraud case the commissioner must first prove an underpayment of some amount of tax sec_6663 81_tc_640 to do this the commissioner may not merely rely on a 4former sec_6653 was repealed and replaced in part by sec_6663 see omnibus budget reconciliation act of publaw_101_239 sec a c 103_stat_2395 taxpayer’s failure to disprove the deficiency determination parks v commissioner supra pincite second the commissioner must show that at least some part of the underpayment_of_tax was due to fraud sec_6663 rule b 96_tc_858 affd 959_f2d_16 2d cir parks v commissioner supra pincite hebrank v commissioner supra if the commissioner establishes that some portion of the underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment that the taxpayer establishes is not attributable to fraud sec_6663 the commissioner will meet his burden_of_proof if it is shown that the taxpayer intended to evade a tax known to be due and owing by conduct intended to conceal mislead or otherwise prevent tax collection 398_f2d_1002 3d cir parks v commissioner supra pincite 80_tc_1111 the existence of fraud is a question of fact to be resolved upon consideration of the entire record dileo v commissioner supra pincite the commissioner may prove fraud by circumstantial evidence because direct evidence of the taxpayer’s intent is rarely available 79_tc_995 affd per curiam 748_f2d_331 6th cir intent to mislead or conceal may be inferred from a pattern of conduct 317_us_492 a pattern of consistent underreporting of income for several years especially when accompanied by other circumstances showing intent to conceal is strong evidence of fraud 348_us_121 parks v commissioner supra pincite an implausible explanation of behavior is also a badge of fraud 796_f2d_303 9th cir affg tcmemo_1984_601 the court however will not sustain a determination of fraud based only on circumstances that at most create only the suspicion of fraudulent intent 90_tc_1130 66_tc_538 60_tc_569 respondent has shown that petitioner failed to report the receipt of dollar_figure of income reported on form 1099-r distributions from pensions annuities retirement or profit sharing plans iras insurance contracts etc in and claimed deductions for unreimbursed employee business for which he lacked proper substantiation for both and respondent has shown that petitioner underpaid his taxes for both years for both years petitioner deducted relatively large amounts of employee business_expenses for which he failed to produce appropriate substantiation petitioner on his tax returns stated that he had received no reimbursements from his employers for his employee business_expenses respondent however obtained records from one of his employers that show that petitioner in fact received reimbursement for expenses in pursuant to his employer’s written reimbursement policy during the examination of both hi sec_2001 and sec_2002 returns petitioner submitted false documents to lebrando concerning his employers’ reimbursement policies petitioner’s submission of the false documents is evidence of guilty knowledge that he could have received or did receive expense reimbursements and falsified his tax returns to wrongfully obtain tax deductions the court holds that respondent has produced clear_and_convincing evidence that part of each underpayment_of_tax for and was due to fraud under sec_6663 since petitioner has not shown that any portion of the underpayment for each year is not due to fraud the entire underpayment shall be treated as attributable to fraud sec_6663 to reflect the foregoing decision will be entered for respondent 5the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment on which the fraud_penalty under sec_6663 applies sec_6662
